Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-35, 40, 43, 58-66, 68 & 70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Non-Elected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-3-21 and claims 43 & 70 are withdrawn in the reply filed 11-28-21;   However, it is noted that claim 70 depends on the withdrawn claim 68, therefore, claim 70’s status should indicate as (withdrawn) instead of (original) in the amendment 11-28-21.

Applicant’s election without traverse of Invention 1 of claims 1-18, 36-39, 41-42, 44-57, 67 & 69 in the reply filed on 5-3-21 is acknowledged.

This application is in condition for allowance except for the presence of claims 19-35, 40, 43, 58-66, 68 & 70 directed to a non-elected without traverse.  Accordingly, claims 19-35, 40, 43, 58-66, 68 & 70 have been cancelled.

Terminal Disclaimer




The terminal disclaimer filed on 11-28-21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,072,247 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE





The following is an examiner’s statement of reasons for allowance: 
-Claims 1-18, 36-39, 41-42, 44-57, 67 & 69 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1. 
A data transmitter for transmitting data to a data receiver, individual communication information being known to the data transmitter and to the data receiver, the data transmitter being configured to generate an individual synchronization sequence while using said individual communication information; and 
said individual communication information being information which authenticates the data transmitter and/or information which authenticates a data packet of the data transmitter, 
said individual communication information being known only 
- to the data transmitter and to the data receiver, or 
- to the data transmitter and to a group of data receivers.

Independent Claim 36. 
A data transmitter for transmitting data to a plurality of data receivers, the data 
transmitter being configured such that individual communication information for individual communication between the data transmitter and the one data receiver is known to the data transmitter and to one data receiver of the plurality of data receivers, the data transmitter being configured to generate an individual synchronization sequence while using the individual communication information and to provide a data packet to be transmitted with the individual synchronization sequence for synchronization of the data packet in the data receiver; and 
said individual communication information being information authenticating the data transmitter and/or information authenticating a data packet of the data transmitter; 
9said individual communication information being known only 
- to the data transmitter and to the data receiver, or 
- to the data transmitter and to a group of data receivers.  

Independent Claim 39. 
A method for transmitting data to a data receiver, the method comprising: 
generating an individual synchronization sequence while using individual communication information known to the data transmitter and the data receiver; and
 transmitting a data packet comprising the individual synchronization sequence for synchronizing the data packet in the data receiver; 
said individual communication information being information authenticating the data transmitter and/or information authenticating a data packet of the data transmitter; 
said individual communication information being known only 
- to the data transmitter and to the data receiver, or 
- to the data transmitter and to a group of data receivers.

Independent Claim 41. 
A method for transmitting an authenticated confirmation of receipt which confirms receipt of a preceding data packet transmitted by a first subscriber of a communication system, the method comprising: 
receiving the preceding data packet with a second subscriber of the communication system; and 
transmitting a data packet comprising an individual synchronization sequence from the second subscriber to the first subscriber upon successful receipt of the preceding data packet, the individual synchronization sequence being generated from individual communication information 12which is individually assigned to the first subscriber and the second subscriber for mutual communication; 
said individual communication information being information authenticating the data transmitter and/or information authenticating a data packet of the data transmitter; 
said individual communication information being known only 
- to the data transmitter and to the data receiver, or 
- to the data transmitter and to a group of data receivers.  

Independent Claim 45. 
A data transmitter for transmitting data to a data receiver, the data transmitter being configured such that individual communication information is known to the data transmitter and the data receiver, the data transmitter being configured to 13generate an individual synchronization sequence while using the individual communication information; and 
said data transmitter being configured to derive the individual communication information from a preceding communication between the data transmitter and the data receiver; 
wherein the individual communication information is a cryptographic signature; or 
wherein the individual communication information is an encrypted part of the preceding communication; 
said individual communication information being known only 
- to the data transmitter and to the data receiver, or 
- to the data transmitter and to a group of data receivers.

Independent Claim 67. 
A method for transmitting data to a data receiver, the method comprising: 
generating an individual synchronization sequence while using individual communication information known to the data transmitter and the data receiver; and 
transmitting a data packet comprising the individual synchronization sequence for synchronizing the data packet in the data receiver; 
said individual communication information being derived from a preceding communication between the data transmitter and the data receiver; 
wherein the individual communication information is a cryptographic signature; 18or 
wherein the individual communication information is an encrypted part of the preceding communication; 
said individual communication information being known only 
- to the data transmitter and to the data receiver, or 
- to the data transmitter and to a group of data receivers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Odinak (US 6,690,289 B1) discloses a system for communicating over electrical wiring in a house or other building. Components are grouped and each group is assigned a group identifier code. Components communicates only with components of the same group, using the group identifier code. Each message includes the group identifier code, message data, and a message authentication code (MAC) that is calculated for each message. A receiving component disregards any message whose group identifier code is not the same as that of the receiving component. MACs are calculated using a shared key value and a one-way hash function. The shared key value, in turn, is taken from an ordered sequence of key values that is defined for each component group based on a counter value. To change to a new key value, one component of the group simply starts using the new key value. When a receiving component receives a message that does not {Figs.4-9}.


Iwao (US 2011/0093717 A1) discloses a node apparatus changes a first access key unique to itself; changes a shared key same for node apparatuses; encrypts, using the shared key, the first access key and transmits it; receives an access key notification frame; decrypts it using the shared key, thereby obtaining a second access key; attaches, to a first plaintext frame, first signature data obtained by encrypting, using the shared key, data including a first value calculated from the first plaintext frame; encrypts the first plaintext frame using the second access key and transmits thus encrypted frame; receives a second encrypted frame; decrypts it by the first access key to obtain a second plaintext frame; obtains a second value by decrypting, using the shared key, a second signature data attached to the second plaintext frame; calculates a third value from the second plaintext frame; and confirms whether the second and third values are consistent {Fig.15}.



Haverinen (US 8,122,250 B2) discloses method of authenticating a client comprising the steps of sending a subscriber identity to an authentication server; obtaining at least one challenge and at least one first secret to the authentication server based on a client's secret specific to the client; forming first credentials; forming a first authentication key using the at least one first secret; encrypting the first credentials using the first authentication key; sending the at least one challenge and the encrypted first credentials to the client; forming an own version of the first authentication key at the client; decrypting the encrypted first credentials using the own version of the first authentication key. In the method, the encrypted credentials are sent together with the 

Noda (JP2014/138404 A) discloses a mutual authentication system 1 is constructed through mutual connection between a plurality of terminal devices 3 and 4 and a mutual authentication server 2. Each terminal device 3 includes: audio data collection means 3a for collecting a peripheral environmental sound as audio data; feature vector generation means 3b for analyzing a frequency component of the audio data to generate feature vectors and transmitting the feature vectors to the mutual authentication server; and mutual authentication means 3c for performing mutual authentication with another terminal device using an authentication key returned from the mutual authentication server. The mutual authentication server 2 includes: feature vector selection means 2a for selecting the feature vectors whose acquisition times fall within a predetermined difference range; feature vector comparison means 2b for determining whether the selected feature vectors agree with each other; and key sharing means 2c for, when the selected feature vectors agree with each other, generating the authentication key {Fig.2}

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on Monday-Thursday 7:30 AM -5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464